Davison, J.
Nourse, who was the district attorney for the county of Warren, on September 5, 1859, presented to the Board, of Commissioners of that county, a claim for services in the Warren Common Pleas, in prosecuting, on behalf of *356the State, seventeen criminal cases, in each of which the defendant was acquitted; and lor the prosecution of each he claims four dollars, making, in the aggregate, sixty-eight ^°^ars- Up°n the filing of this claim, the board made an order whereby they refused to allow it, and Nourse appea]ech jn ^he Circuit Court, to which the case was taken by appeal, the issues were submitted to the Court for trial. There was a finding for the defendants. Motion for a new tidal denied, and judgment.
J. R. M. Bryant and J. II. Brown, for the appellant.
R. A. Chandler, for the appellee.
It is conceded that Nourse rendered the services for ivhich he claims payment, but contended that the Board of Commissioners are not liable to pay, &c. The act regulating fees, &c., approved March 2, 1855, was in force when these ser vices were rendered, and provides, (§ 12,) “That the prosecuting attorney’s fees shall be as follows, to wit: “Docíret fee in the Court of Common Pleas, on plea of guilty, $2.00.” ...... “Docket- fee in the Court of Common Pleas on the plea of not guilty, $4.00. Acts 1855, p. 109. This act, though it points out, specifically, the docket fees to be allowed in the Common Pleas, makes no provision whatever for their payment. Hence, it is argued that the county m which the services were rendered, is liable. This conclusion seems to be incorrect. We know of no rule of procedure, that in cases of acquittal, provides for the payment of costs. At all events, the statutes of this State give no authority, express or implied, to charge the county with the lees in question; and, in the absence of such statutory authority, it is difficult to perceive any principle upon which the county is chargeable. 9 Ind. 139.
Per Curiam. — The judgment is affirmed, wi th costs.